t c no united_states tax_court eric be and dorothy m smith petitioners v commissioner of internal revenue respondent docket no filed date r sent to ps a notice_of_deficiency but failed to stamp a date in the section entitled last day to file a petition with the united_states tax_court 1ie the petition date ps received the notice prior to the expiration of the period of limitations of sec_6501 i r c and ps filed a petition with this court within the time prescribed in sec_6213 i r c held where r failed to put the petition date on the notice as required by sec a of the internal_revenue_service restructuring and reform act of publaw_105_ 112_stat_685 and ps nevertheless received the notice and filed a petition in a timely manner such notice was sufficient to toll the period of limitations william robert lambert for petitioners james eb gehres and mary tseng klaasen for respondent - - opinion foley judge respondent determined a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure relating to petitioners’ federal_income_tax the parties submitted this case fully stipulated pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code i r c in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issue is whether the notice_of_deficiency is valid background in date petitioners filed their return on date respondent sent to petitioners by certified mail a notice_of_deficiency relating to petitioners received the notice in the middle of that month on date petitioners’ counsel informed the internal_revenue_service irs by telephone that the letter did not include a date in the section of the letter entitled last day to file a petition with the united_states tax_court the petition date respondent also failed to stamp a date in the section of the letter entitled letter date on date petitioners’ counsel received a letter dated date in which the ir sec_90 day coordinator wrote that it appears the clerk failed to stamp the notice mailed to your client accompanying this letter was a copy of - - the notice with date stamped as the letter date and date stamped as the petition date on date petitioners then residents of aurora colorado mailed their petition which was filed by the court on date discussion sec_6212 provides that if the commissioner determines a deficiency in income_tax he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail sec_6213 provides that a taxpayer ha sec_90 days after the mailing of the notice to file his petition for redetermination of the deficiency with the tax_court these provisions were designed to afford a taxpayer notice of the commissioner’s determination and an opportunity to litigate the validity of such determination in this court without first paying the deficiency see 89_tc_1063 affd 886_f2d_1237 9th cir the internal_revenue_service restructuring and reform act of act publaw_105_206 sec a 112_stat_685 provides the secretary_of_the_treasury or the secretary’s delegate shall include on each notice_of_deficiency under sec_6212 of the internal_revenue_code_of_1986 the date determined by such secretary or delegate as the last day on which the taxpayer may file a petition with the tax_court q4e- while section a of the act does not amend sec_6212 or any other provision of the i r c this section of the act applies to notices mailed after date and has the force of law see 508_us_439 stating that an uncodified provision shall have the force of law as long as the provision is in the statutes at large petitioners contend that the failure to include the petition date pursuant to section a of the act rendered the notice invalid thus they contend that the sec_6501 period of limitations was not tolled and as a result they are not liable for the deficiency or penalty respondent contends that the omission of the petition date was a technical but harmless violation of the act and the notice was valid because petitioners received it without prejudicial delay respondent further contends that the notice pursuant to sec_7522 is not invalid sec_7522 applies to notices of deficiency described in sec_6212 and provides any notice to which this section applies shall describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice an inadequate description under the preceding sentence shall not invalidate such notice emphasis added - - while we agree with respondent’s conclusion we reject his contention relating to sec_7522 the petition date is not mentioned in sec_7522 and thus this section is not determinative the court_of_appeals for the tenth circuit to which an appeal would lie has stated that a ‘ notice_of_deficiency that is actually received without delay prejudicial to the taxpayer’s ability to petition the tax_court is sufficient to toll the statute_of_limitations as of the date of mailing ’ 967_f2d_1448 10th cir quoting 888_f2d_916 lst cir affg t c memo affg tcmemo_1985_235 see sec_6501 sec_6503 respondent mailed and petitioners received the notice prior to the expiration of the period of limitations moreover petitioners filed a petition ina timely manner we hold that where respondent failed to put the petition date on the notice and petitioners nevertheless received the notice and filed a petition in a timely manner such notice was valid we note that while congress in section a of the act provided that the irs shall include the petition date on each notice congress failed to prescribe what consequences result -- - from failure to include such date contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
